1                                                                                                                                                            A u g u s t 2 5 , 1 9 9 7
 2                                                                                                                                                            F O R P U B L I C A T I O N
 3
 4                                                                 I N      T H E         S U P R E M E             C O U R T         O F       T E N N E S S E E
 5
 6                                                                                                 A T    N A S H V I L L E
 7
 8
 9
10   T A M M Y              R .     G A N Z E V O O R T ,                                                       )
11                                                                                                              )
12 P. l a i n t i f f - A p p e l l a n t ,                                                   )         S u m n e r             C i r c u i t
13                                                                                                              )
14   v .                                                                                                        )         H o n .             T h o m a s           G o o d a l l ,              J u d g e
15                                                                                                              )
16   R       I    C H A R D B . R U S S                         E L L ,                                         )         S .         C t .       N o .         0 1 S 0 1 - 9 6 0 2 - C V - 0 0 0 4 0
17   M     A     R T H A T . R U S S E                         L L , A N D                                      )
18   J     I     M C A S S E T T Y d /                         b / a J I M                                      )
19
20
21
     C     A     S S E T T Y R E A L T Y                   ,

                      D e f e n d a n t s - A p p e l l e e s .
                                                                                                                )
                                                                                                                )
                                                                                                                )
                                                                                                                                                                                               FILED
22
23                                                                                                                                                                                             August 25, 1997
24
25                                                                                                                                                                                        Cecil W. Crowson
26                                                                       O R D E R        O N      P E T I T I O N              T O       R E H E A R                                    Appellate Court Clerk
27
28
29
30                                        T h e           p l a i n t i f f - a p p e l l a n t                         h a s         f i l e d           a       p e t i t i o n              t o   r e h e a r ;

31   t h e          A t t o r n e y                     G e n e r a l ,             o n     b e h a l f         o f       t h e           S t a t e ,           s e e k s              p e r m i s s i o n         t o

32   j o i n          i n         t h e         p e t i t i o n                 a n d       f i l e      a n         a m i c u s            b r i e f ,            w h i c h             a p p l i c a t i o n s

33   a r e          g r a n t e d .

34

35                                        T h e          p e t i t i o n e r               t a k e s       i s s u e              f i r s t         w i t h            t h e           e s s e n t i a l

36   p r e m i s e                o f       t h e              C o u r t ’ s          d e c i s i o n ,              t h a t          t h e       s t a n d a r d s                    f o r

37   d e t e r m i n i n g                        a n          u n f a i r        o r       d e c e p t i v e                 a c t       u n d e r           t h e           c a t c h a l l
                                                                            1
38   p r o v i s i o n                    o f       t h e          A c t         a r e          f l e x i b l e          a n d         c a n       b e         d e f i n e d               w i t h

39   p a r t i c u l a r i t y                           o n l y          i n     t h e         c o n t e x t           o f       t h e        “ m y r i a d              o f          c a s e s     f r o m       t h e

40   f i e l d            o f       b u s i n e s s . ”                         S u p r a         a t    _ _ _ _ _ .                  [ S l i p           O p .         p .       1 9 . ]


                      1
                        T . C . A . § 4 7 - 1 8 - 1 0 4 ( b ) ( 2 7 ) ( “ E n g a g i n g i n a n y o t h e r                                                         a c t      o r     p r a c t i c e     w h i c h
     i s         d e c e p t i v e t o t h e c o n s u m e r o r t o a n y o t h e r p e r s o n . ” ) .
 1                                      T h e         T e n n e s s e e                   L e g i s l a t u r e                        d i d          n o t              d e f i n e           “ u n f a i r ”                       a n d
                                                                                                                                                                   2
 2   “ d e c e p t i v e ”                      i n     t h e             C o n s u m e r                  P r o t e c t i o n                       A c t .                W h e r e             a          p a r t i c u l a r

 3   a c t       o r          p r a c t i c e             h a s            n o t         b e e n             s p e c i f i c a l l y                         a d d r e s s e d                        i n       t h e

 4   s t a t u t e ,                    t h e         d e f i n i t i o n                      o f         t h o s e             t e r m s             a r e            l e f t         t o           t h e           c o u r t s            o n

 5   a       c a s e          b y       c a s e         b a s i s .                  S e e             J e f f r e y                 L .       R e e d ,                 T h e         T e n n e s s e e                         C o n s u m e r

 6   P r o t e c t i o n                  A c t :             A n         O v e r v i e w ,                  5 8         T e n n .             L .         R e v .           4 5 5 ,             4 6 0              ( 1 9 9 1 ) .

 7   T h e       c o n c l u s i o n                    t h a t             t h e         s a m e            d e f i n i t i o n                       d o e s             n o t         a p p l y              i n              e v e r y

 8   c a s e        i s            c o n s i s t e n t                w i t h             t h e            v a r y i n g               p r o v i s i o n s                       o f       t h e              A c t          d e f i n i n g

 9   u n f a i r              a n d       d e c e p t i v e                   a c t s                i n     p a r t i c u l a r                      s i t u a t i o n s .                             T e n n .                  C o d e

10   A n n .           §          4 7 - 1 8 - 1 0 4 ( b ) ( 1 - 2 6 )                                a n d     ( 2 8 - 3 0 ) .                         A      r e v i e w                o f          t h e s e

11   p r o v i s i o n s                     s h o w s          t h a t            t h o u g h               i n         m o s t             s i t u a t i o n s                       a c t i o n a b l e                         f a u l t

12   i s       n o t          a       p r e r e q u i s i t e                     t o          l i a b i l i t y ,                     i n       o t h e r s ,                    k n o w l e d g e                        i s       a

13   p r e r e q u i s i t e ,                        a n d         i n       s t i l l                o t h e r s ,                 i n t e n t             t o           d e c e i v e                i s          t h e

14   s t a n d a r d .                    C o n s e q u e n t l y ,                            t h e         p e t i t i o n e r ’ s                         s e c o n d                c o n t e n t i o n ,                            t h a t

15   u n d e r              t h e       A c t         p r o o f             o f         d e c e p t i o n                      i s     n e v e r               d e p e n d e n t                      u p o n              e v i d e n c e

16   o f       i n t e n t             o r        k n o w l e d g e ,                    i s           c o n t r a r y                 t o       t h e          p l a i n               l a n g u a g e                      o f         t h e

17   A c t .

18

19                                     T h e          C o u r t ’ s                o p i n i o n                   i n         t h i s         c a s e                 d e f i n e s             t h e              s t a n d a r d

20   a p p l i c a b l e                  t o         t h i s         c a s e             a n d            o t h e r             s i m i l a r               c a s e s             i n           w h i c h                 t h e

21   g e n e r a l                 d e t e r i o r a t i o n                      a n d          n o n - a p p a r e n t                         d e f e c t s                   i n c i d e n t                     t o          t h e

22   n a t u r e              a n d          a g e      o f         t h e          p r o p e r t y                   b e i n g               s o l d           o r d i n a r i l y                          a r e          r e f l e c t e d

23   i n       t h e          p u r c h a s e                 p r i c e ,           a n d              i n     w h i c h               t h e          p u r c h a s e r                    i s          g i v e n                  a l l     t h e

24   i n f o r m a t i o n                    r e g a r d i n g                   t h e          c o n d i t i o n                     o f       t h e             p r o p e r t y                    k n o w n              b y         t h e

25   p e r s o n              c h a r g e d             a n d         n o t          a p p a r e n t                     t o         t h e       p u r c h a s e r .                             T h e          a c t s              o f     t h e



                       2
                           N o r d i d c o n g r e s s d e f i n e t h o s e t e r m s i n t h e                                                           F e d e r a l           T r a d e            C o m m i s s i o n
     A c t ,      o n         w h i c h t h e T e n n e s s e e a c t i s p a t t e r n e d .




                                                                                                                         - 2 -
 1   r e a l t o r     i n       t h i s       c a s e          w e r e     n o t         d e c e p t i v e              o r     u n f a i r .

 2

 3                           T h e         C o u r t ,          t h e r e f o r e ,           r e j e c t s          t h e             p e t i t i o n e r ’ s

 4   c o n t e n t i o n         t h a t       t h e      A c t       e s t a b l i s h e s                  a   s i n g l e            s t a n d a r d        a p p l i c a b l e

 5   i n   a l l     c a s e s       f o r       d e t e r m i n i n g              a n       u n f a i r          o r         d e c e p t i v e       a c t      o r

 6   p r a c t i c e .           T h e      C o u r t       a f f i r m s           t h e       s t a n d a r d                s e t      f o r t h    i n      t h e    o p i n i o n

 7   a s   b e i n g       t h e         a p p r o p r i a t e            s t a n d a r d            f o r       t h i s         c a s e       a n d   s i m i l a r       c a s e s .

 8

 9                           T h e        p e t i t i o n           t o    r e h e a r          i s      d e n i e d .

10

11                           C o s t s         a r e      t a x e d        t o      t h e       p e t i t i o n e r .

12

13                                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
14                                                                                                     R e i d , J .
15
16   C o n c u r :
17
18   D r o w o t a       a n d     B i r c h ,          J J .




                                                                                             - 3 -